DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-11 are currently under examination.
		Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 08/27/2019 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
		Priority
This application discloses and claims only subject matter disclosed in prior application No 13/589,956, filed 08/20/2012, and names the inventor or at least one joint inventor named in the prior application, which application being also a divisional of US application 12/712,969, filed 02/25/2010, which also names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. 
Priority claiming the benefit of priority under 35 U.S.C. 119(e) to US Provisional Applications 61/156,270, filed on 02/27/2009, is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites “a central member”. It is unclear what limitation is intended with the term “central”. The specification appears to characterize the “central member” as a needle or cannula as in Figs. 1 and 8 as member 170 which has none of characteristics of being “central” to a probe of associate structures. Therefore, the term “central” renders the limitation “central member” as indefinite and therefore rendering the claim as indefinite and failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.
Claim 9 recites “each channel”. There is insufficient antecedent basis for this limitation in the claim since there is no prior mention of a plurality of channels.
Claim 9 furthermore recites “distal ramp portion” and “over the ramp”. It is unclear as to the relation between the “channel array comprising a plurality of ramps” and “each channel” comprising “a distal ramp portion” and the specific ramp as claimed “the ramp” and therefore what limitation is intended with these recitations.   
 Examiner’s Comment – Prior Art Rejection of Indefinite Claims
In view of the indefiniteness and lack of clarity in the instant claims, as set forth in the 35 USC 112 2nd rejections above, the Examiner is directing the interpretation of the “central member” as a needle or cannula structure with the claimed structure giving no weight to the term “central”.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior 
Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 7-9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (USPN 6,840,935 B2; Pat.Date 01/11/2005; Fil.Date 07/31/2001) with evidential reference Epstein et al. (USPN 20070006215A1; Pub.Date 01/04/2007; Fil.Date 05/08/2006) and Sloan et al. (USPN 2006/0178665 A1; Pub.Date 08/10/2006; Fil.Date 02/08/2005).
Regarding claim 1, Lee teaches gynecological ablation procedure or method for treating uterine fibroids (Title, abstract and col.8 2nd ¶), the method comprising: introducing a probe into a uterus (col.6 5th ¶ “inserts ablation device 22” with “using ultrasound probe 24 to visualize the size and location of the tumors”), locating a uterine fibroid using an ultrasonic transducer [...carried by the probe...] (abstract “an ultrasound machine to confirm the location of the pelvic tumor” and col.3 6th ¶ “a transducer (not shown) may be coupled to the ultrasound machine”), advancing a central member [...from the probe...] into uttering tissue proximate the uterine fibroid (col.6 8th ¶ “the surgeon advances the tip of ablation device 22 to an appropriate depth for treating a tumor” wherein the tip of ablation device is considered as the central member), and advancing a plurality of needle electrodes in a distal direction from the central member [...through a channel array comprising a plurality of ramps...] into the uterine fibroid and/or tissue surrounding the uterine fibroid (col.6 8th ¶ - col.7 1st ¶ “When ablation device 22 has been inserted to the appropriate depths, arms 26 of ablation device 22 are deployed to the appropriate extent in the tumor...as illustrated in Fig.1. ...within the confines of the tumor and do not extent outside the organ” anchoring the ablation device within the tumor.), and delivering energy from the needle electrodes to necrose the fibroid (col.7 3rd-4th ¶ “”ablates the tumor by supplying RF energy” “RF energy is supplied to the tumor to raise the temperature ...between 65 to 100°C...” “Cell death occurs...” reading on necrosis of the fibroid). While Lee does not explicitly teaches the advancing the central member from the probe, the evidential reference advancing a central member from the probe into uttering tissue proximate the uterine fibroid. Additionally, Epstein teaches also the deployment of the ablation needles through ramps in a distal direction from the tip of the catheter (Fig.7 and Fig. 9 with ablation needles 54 and [0084] deflection surfaces 46) therefore reading on advancing a plurality of needle electrodes in a distal direction from the central member through a channel array comprising a plurality of ramps.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the method of Lee with advancing a central member from the probe into uttering tissue proximate the uterine fibroid and advancing a plurality of needle electrodes in a distal direction from the central member through a channel array comprising a plurality of ramps, since one of ordinary skill in the art would recognize that providing a deployment of ablation needles from a sliding catheter wherein the deployment of these ablation needles is performed using deployment surface toward a distal direction from the tip of the catheter was routine and conventional in the art, as taught by Epstein. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Lee and Epstein teach ablation device with ablation arms deployment to ablate uterine fibroids.   The motivation would have been to insure the positioning of the ablation arms within the tumors, as suggested by Epstein ([0010]).
Lee and Epstein do not teach specifically the ultrasound transducer as carried by the probe as in claim 1.
using an ultrasonic transducer carried by the probe as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the method of Lee and Epstein with using an ultrasonic transducer carried by the probe, since one of ordinary skill in the art would recognize that attaching the ultrasound imaging transducer to the catheter was known in the art, as taught by Sloan. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Sloan, Lee and Epstein teach ablation device with ablation arms deployment to ablate uterine fibroids. The motivation would have been to insure the positioning of the ablation arms within the tumors, as suggested by Sloan (Fig.1, Fig.5 and [0021] and [0027]).
Regarding the dependent claims 2-5, 7-9 and 11, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Lee, Epstein and Sloan.
Regarding claim 2, Lee teaches the energy is radiofrequency energy (col.7 3rd-4th ¶ “”ablates the tumor by supplying RF energy” “RF energy is supplied to the tumor to raise the temperature ...between 65 to 100°C” “Cell death occurs...” reading on necrosis of the fibroid).
Regarding claim 3, Lee teaches the RF energy is mono-polar (col.4 2nd ¶ “a mon-polar or bipolar energy source”).
Regarding claim 4, Lee teaches the RF energy is bi-polar (col.4 2nd ¶ “a mon-polar or bipolar energy source”).
Regarding claim 5, Sloan teaches comprising rotating an imaging array about the probe to observe the positions of said plurality of needles prior to delivering energy ([0026]-[0027]) with rotation of the transducer in order to allow the deployment of the ablation needle and to insure a visual feedback of the ablation needle positon and function ([0028]).

Regarding claim 7, as discussed in claim 1, Epstein teaches the deployment of the ablation needle according to deployment surfaces (Fig.7 and Fig.9 surface 46 for needles 54) wherein the ramps are each arcuate and confined within a plane that intersects the central member.
Regarding claim 8, as discussed in claim 1, Epstein teaches the deployment of the ablation needle according to deployment surfaces (Fig.7 and Fig.9 surface 46 for needles 54) wherein the ramps are each arcuate and curved about an axis of the central member.
Regarding claim 9, as discussed in claim 1, Epstein teaches the deployment of the ablation needle according to deployment surfaces (Fig.7 and Fig.9 surface 46 for needles 54 with channels along the axis of the catheter as longitudinal grooves 48 [0084]) wherein each channel comprises an axially aligned proximal portion and an outwardly directed distal ramp portion such that as the needle electrodes are 10749985 -19-advanced through the channel, the needle electrodes are deflected radially outwardly as they pass over the ramp.
Regarding claim 11, as discussed in claim 1, Epstein teaches the deployment of the ablation needle according to deployment surfaces (Fig.7 and Fig.9 surface 46 for needles 54 with channels along the axis of the catheter as longitudinal grooves 48 [0084] with entrance in element 32 below the external surface of the tip of 32 and the exit at the surface of the tip of 32) wherein .

Claims 6 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (USPN 6,840,935 B2; Pat.Date 01/11/2005; Fil.Date 07/31/2001) with evidential reference Epstein et al. (USPN 20070006215A1; Pub.Date 01/04/2007; Fil.Date 05/08/2006) and Sloan et al. (USPN 2006/0178665 A1; Pub.Date 08/10/2006; Fil.Date 02/08/2005) as applied to claims 1-5, 7-9 and 11 and further in view of Agnew (USPN 20070112306 A1; Pub.Date 05/17/2007; Fil.Date 11/10/2006).
Lee, Epstein and Sloan teach a method as set forth above.
Lee, Epstein and Sloan do not specifically teach the ramps each follow a spiral path as in claim 6.
Lee, Epstein and Sloan do not specifically teach each ramp has a ramp entrance angularly offset from a ramp exit in a transverse plane as in claim 10.
However, Agnew teaches within the same field of endeavor of catheter (Title and abstract) the use of a cylinder which has (1) a ramp entrance located at a first angular orientation in a transverse plane about a longitudinal axis of the central member (Figure 3D - 325 - Examiner notes that the bottom of groove 325 can be considered a ramp entrance that has a  particular angular orientation in a transverse plane about the longitudinal axis of the central member (see 320)) [...] and (2) a ramp exit located distally of the first ramp entrance along the longitudinal axis and at a second angular orientation in the transverse plane about the longitudinal axis angularly offset from the first angular orientation (Figure 3D - 325 - Examiner notes that the top of the groove 325 can be considered a ramp exit that has a particular angular orientation in a transverse plane about the longitudinal axis of the central member that is different than the angle of the ramp entrance. In other words, the ramp entrance and the ramp exit are located in different positions circumferentially.) with this cylinder placed at the tip of the catheter (Fig.3E) for the purpose to 
Therefore, It would have been obvious to a person having ordinary skill, in the art at the time of the invention, to modify the method of Lee, Epstein and Sloan to include deployment of multiple needle electrodes from a deployment shaft with curved channels with each groove being a spiral path and with these grooves as each groove as characterized as with a ramp entrance angularly offset from a ramp exit in a transverse plane, since one of ordinary skill in the art would recognize that to use needle electrodes that bend and curve about the fibroid such that more surface area of the fibroid can be reached was known in the art as taught by Agnew. Therefore, it would be obvious to deploy multiple electrodes that all curve around the fibroid to cover as much surface area as possible without the need to shift and move the device and therefore It would have been obvious to a person having ordinary skill, in the art at the time of the invention, to use the teachings of Agnew to modify the method of Lee, Epstein and Sloan with expectation of good results to include a spiral path for the positioning grooves since the positioning of each electrode with the spiral path would allow for similar treatment of the abnormal tissue. As stated above, it is well known in the art to bend and curve needle electrodes around the fibroid such that more surface area of the fibroid can be reached. Therefore, it would be obvious use a spiral path for the channels such that the needles can curve around the fibroid in order to reach any point within the region of interest for ablation treatment as suggested by Agnew ([0053]-[0054]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793